Citation Nr: 0315403	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-11 1414	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  





ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel







INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1971 to November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
bilateral hearing loss, evaluated as noncompensably 
disabling, and for tinnitus, evaluated to 10 percent 
disabling.  The claimant appealed, seeking a higher 
evaluations for his service connected bilateral hearing loss.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant was notified of the 
provisions of the VCAA by the Statement of the Case issued on 
April 23, 2002, which informed him of VA's duty to notify him 
of the information and evidence necessary to substantiate the 
claim and to assist them in obtaining all such evidence.  
That letter also informed the claimant which part of that 
evidence would be obtained by the RO and which part of that 
evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

That Statement of the Case also informed the appellant of the 
issue on appeal, the evidence considered, the adjudicative 
actions taken, the pertinent law and regulations pertaining 
to the evaluation of service-connected disabilities and 
hearing loss specifically, the decision reached, and the 
reasons and bases for that decision.  That Statement of the 
Case also notified the claimant and his representative of 
VA's duty to assist them by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant and 
his representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant.  The RO has further 
afforded the claimant a current VA audiology examination to 
ascertain the current nature and extent of the claimant's 
service-connected hearing impairment.  A hearing was 
scheduled before a Member of the Board of Veterans Appeals 
sitting in Washington, DC, was scheduled on May 13, 2003, but 
the claimant failed to appear for that hearing.  Neither the 
appellant nor his representative have argued a notice or duty 
to assist violation under the VCAA, and the Board finds that 
there is no question that the appellant and his 
representative were fully notified and aware of the type of 
evidence required to substantiate the claim.  In view of the 
extensive factual development in the case, as demonstrated by 
the record on appeal, the Board finds that there is no 
reasonable possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  On the most recent VA audiology examination, the 
claimant's hearing acuity was manifested by average pure tone 
decibel losses of 41 in each ear, with speech discrimination 
of 96 percent in each ear, equating to a level one hearing 
acuity, bilaterally.

3.  The claimant's service-connected bilateral hearing loss 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular scheduler 
standards. 


CONCLUSION OF LAW

A compensable rating for service-connected bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1101, 1155, 5103, 
5103A (West 2000); 38 C.F.R. §§ 3.102, 3.321(b)(1), Part 4, 
4.85, 4.86 , Diagnostic Codes 6100 through 6110)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the veteran served on active duty in the United 
States Army from November 1971 top November 1973.

The claimant's service entrance examination, conducted in 
August 1971, shows that although the claimant offered a 
history of ear, nose and throat trouble and hearing loss, 
examination disclosed that the claimant's nose, sinuses, 
throat and ears were found normal;  and that on the 
authorized audiological evaluation in August 1971, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
       
10
5-
10
NA
5
LEFT
20
5
o
NA
20

Speech ability was not tested in either ear.

The service medical records are silent for complaints, 
treatment, findings or diagnoses of a hearing disability or 
tinnitus in either ear during the claimant's  period of 
active service.  The claimant's service separation 
examination, conducted 
In September 1973, shows that the claimant's nose, sinuses, 
throat and ears were found normal; and that on the authorized 
audiological evaluation in September 1973, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
       
25
25-
25
NA
15
LEFT
35
25
26
NA
45

Summary of findings by the examining physician stated that 
the veteran works in the middle of a landing strip, [with] 
roaring ears from airplane engines.  Ear plugs were 
recommended,  His physical profile was changed to an H-2.

October 12, 1973, the claimant was seen with complaints of 5-
day old ear trauma sustained while playing foot ball.  
Examination revealed a traumatic perforation in the left ear, 
moist but without drainage, and he was treated with 
Ampicillin.  He was separated from service on November 14, 
1973

The claimant's original application for VA disability 
compensation benefits (VA Form 21-52), received in June 2001, 
sought service connection for hearing loss, alleging that his 
barracks was directly under the landing pattern, and he was 
exposed to constant engine noise from the low flying 
aircraft.  He requested a VA C&P examination.  

A VA audiology examination, conducted in January 2002, cited 
the appellant's complaints of decreased hearing in both hears 
and constant bilateral tinnitus.  He cited his proximity to 
aircraft engines while in service and the noise of small arms 
fire and grenade explosions during in service training.  The 
appellant noted that his tinnitus was bilateral in nature.   

On an authorized VA audiology examination in September 1973, 
shows that the claimant's pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
       
25
30-
55
55
41
LEFT
20
15
65
65
41

The average pure tone loss was 41 decibles in both ears, 
while speech recognition was 96 percent correct in the both 
ears.  The examining VA physician stated that the claimant's 
in-service noise exposure was a significant contributing 
factor to his hearing loss and tinnitus.  

Based upon the foregoing data, the rating decision of 
February 2002 granted service connection for tinnitus, 
evaluated at 10 percent disabling, and granted service 
connection for bilateral hearing loss, evaluated as 
noncompensably disabling.  The claimant and his 
representative were notified of that action and of his right 
to appeal by RO letter of March 4, 2003.  

The claimant filed a timely Notice of Disagreement with the 
noncompensable rating assigned for his service-connected 
bilateral hearing loss.  He was notified by RO letter of his 
option to elect the Decision Review Officer process or to 
follow the traditional appeals process, and elected to pursue 
the Decision Review officer process.  

The claimant was provided a Statement of the Case on April 
23, 2002, and submitted a timely Substantive Appeal (VA Form 
9 ), in which he requested a hearing before a Member of the 
Board sitting in Washington, DC.  The appellant subsequently 
cancelled that hearing.




II.	Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely related.  
38 C.F.R. Part 4, § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2000).  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue.  In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (2000).

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The record in this case shows that on the most recent VA 
audiology examination, the claimant's hearing acuity was 
manifested by average pure tone decibel losses of 41 in each 
ear, with speech discrimination of 96 percent in each ear, 
equating to a level one hearing acuity, bilaterally.  Such 
findings do not warrant a compensable evaluation for 
bilateral hearing loss.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321 (2002).

In the April 2002 Statement of the Case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected bilateral hearing loss.  Since 
this matter has been adjudicated by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted immediately above, an 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  His original application showed that 
he worked from November 1973 to April 1982 in a naval 
avionics warehouse, and from April 1984 to May 2001 as a file 
clerk at the VAMC.  This evidence obviously is not consistent 
with marked interference with employment.  There is no 
evidence which suggests other wise.  As for hospitalization, 
it does not appear that the veteran has been hospitalized as 
an inpatient since he left the service.  In addition, there 
is no evidence of an exceptional or unusual clinical picture.  

The Board finds that the claimant's service-connected 
bilateral hearing loss does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would warrant referral of the claim to 
the appropriate individuals for consideration of an 
extraschedular rating.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 


